FDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 22 October, 2020. The amendments have been entered, and accordingly, claims 1-2, 4, 6, and 8-19 remain pending, wherein claims 3, 5, and 7 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, and 8-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 8, and 13 have been amended to each recite the limitation, “wherein at least one area of the flange at only the ends of the at least one orifice is perpendicular to the general plane defined by the fin”, which is considered to present new matter. Particularly, the independent claims have been amended, such that the claim requires the perpendicular area of the flange is “only at the ends of the at least one orifice”. The Examiner notes that figures 5-6 depicts that at the two opposing end regions (27), being concave when looking from an inside of the orifice and containing the flange’s minimum radius of curvature (R1), to have a perpendicular orientation to the general plane of the fin (20). More so, page 12 of the present invention states, “advantageously, the maximum radius R2 of the flange 32 is less than the height X of the flange 32, in order to allow at least one area of the flange 32 to be substantially perpendicular to the tube 10 and to conform to the shape of the tube 10”, such that it is apparent that at least one area of the flange is perpendicular to the general plane of the fin and that figures 5-6 provide that the end regions are depicted to be perpendicular. However, these embodiments and description of the present invention to not provide that the perpendicular area is “only” at the ends of the at least one orifice.  Therefore, the specification did not describe the subject matter in such a way as to reasonably convey to one having ordinary skill within the art that the inventor, or joint inventor, had possession of the claimed invention at the time the invention was filed. For examination purposes, it is being construed that the claim recites wherein at least one area of the flange at the ends of the at least one orifice is perpendicular to the general plate defined by the fin.
Dependent claims 2, 4, and 6 are dependent upon rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(a) due to dependency.

Dependent claims 9-12 are dependent upon rejected claim 8, and therefore, are further rejected under 35 U.S.C. 112(a) due to dependency.

Dependent claims 14-19 are dependent upon rejected claim 13, and therefore, are further rejected under 35 U.S.C. 112(a) due to dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over FURHMANN (US 5,092,397), in view of BOISSELLE (FR 2909912 A1 – previously provided to Applicant) and LABRANDE (US 4,269,267).
As to claim 1, FURHMANN discloses a fin of a heat exchanger (abstract) for a motor vehicle (col.1, lines 6-12), comprising (see annotated figures 5-7 and 11-13):
at least one orifice (22/42) of longitudinal shape (figure 5-7 and 11-13), through which a tube of the heat exchanger passes (col.2, line 64- col.3, line 5; col.4, line 13-25; col.5, line 16-28), said at least one orifice being bordered by a flange formed as an integral part of the fin (figures 6-7 and 12-13; 23/43);
wherein the flange is produced with a shape curved with respect to a general plane defined by the fin (figure 5-7 and 11-13; col.3, lines 3-5 -- oval), such that the flange has a radius of curvature between the general plane defined by the fin and a top of the flange projecting from the general plane defined by the fin(see annotated figures 6-7 and 12-13), wherein the radius of curvature of the flange is at a base of the flange(see annotated figures 6-7 and 12-13);
wherein the radius of curvature of the flange is at a minimum at ends of the at least one orifice(25/48; col.2, lines 17 – 37; col. 3, line53 – col.4, line25; col.5, line 20-28) and at a maximum in a central region along a longitudinal axis of the at least one orifice (26/along 44; col.2, lines 17-37; col.3, line 53 – col.4, line 25; col.5, line 20-28);
wherein the at least one orifice is oblong in shape (see figures 5-7 and 11-13), comprising two opposing longitudinal edges (edges that extend vertically along XII section cut in figures 5 and 11);
wherein the flange bordering the at least one orifice has the minimum radius of curvature at two lateral portions to the central portion(27/28 and 47 are transitional portions of which go from the minimum radius to the maximum radius, and therefore, a minimum at the starting point of the transitional section);
wherein each longitudinal edge has central portion(26/edge of 44; see annotated figure 5 and 11), as viewed from inside the at least one orifice, separating the two lateral portions to the central portion(see annotated figures 5 and 11);
wherein the flange bordering the at least one orifice has the maximum radius of curvature at the central portion of each longitudinal edge of the at least one orifice (26/along 44; col.2, lines 17-37; col.3, line 53 – col.4, line 25; col.5, line 20-28).

    PNG
    media_image1.png
    1680
    2017
    media_image1.png
    Greyscale

Annotated Figures 5-7

    PNG
    media_image2.png
    1700
    1909
    media_image2.png
    Greyscale

Annotated Figures 11-13
However, FURHMANN does not disclose the explicit shape of the fin so as to have two convex portions along the longitudinal edge of the orifice, the height of the flange being greater than the maximum radius of curvature of the flange, a concave portion along the longitudinal edge of the orifice, wherein the concave portion separates the two concave portions, and wherein at least an area of the flange at the ends of the at least one orifice (see interpretation provided under the rejection of claims 1-2, 4, 6, and 8-19 under 35 U.S.C. 112(a)) is perpendicular to the general plane defined by the fin.
First, FURHMANN discloses wherein the radius of curvature and the height of the flange are correlated (largest height of the collar of the fin has the largest radius of curvature while the smallest height of the collar of the fin has a smaller height, and minimum, radius of curvature), so as to make a useful compromise between mechanical and thermal effects on the collars to eliminate the tendency of crack formation at locations of small collar height and small radius of curvature, in addition to limit the reduction of efficiency of the overall heat transfer of the fin (col.2, lines 30-37). FURHMANN further states that the dimensions of the height of the collar can be selected to be optimal for different manufacturing and technological conditions to preclude crack formation along the collar. For this, changing the height for a desired outcome or optimal design for a specific manufacturing and technological condition, further this establishes changes to the overall minimum and maximum radius of curvatures of the collar to prevent crack formation.  Thus, the height of the flange, the minimum radius of curvature, and the maximum radius of curvature are recognized as result effective variables, i.e. a variable of which achieves a recognized result. See MPEP 2144.05 – II(B). Since the general conditions of the claim, i.e. providing a height of the flange and minimum and maximum radii of curvature, were disclosed by FURHMANN, it is not inventive to discover the optimum workable value of the height of the flange to the minimum and maximum radii of curvatures by routine experimentations. It would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the minimum radius of curvature and the maximum radius of curvature as claimed by the present invention for the reason provided by FURHMANN related to obtaining the optimal height, and subsequently optimal radius of curvature, for particular manufacturing and technological conditions to prevent crack formation along the collar of the fin structure.

Second, BOISSELLE, however, is within the field of endeavor provided a fin (10) of a heat exchanger for a vehicle (pg. 1), wherein the fin is provided with at least one orifice (100’’; see annotated figure 4b).  Such a fin with a double concavity (pg. 4) can be provided for obtaining a desired shape from a desired tool(pg. 4), so as to fit a tube with a corresponding shape. The fin is provided with a longitudinal side of which has two convex portions separated by a central concave portion. It would have been obvious for one having ordinary skill in the art to provide the fin orifice to be of a double concavity shape, so as to have a concave portion separating two convex portions along the longitudinal edge of the orifice, when viewed from the inside, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). The design is of such a fin shape, and subsequently, corresponding tube of which fits within the resulting fin orifice, is seen as a “mere matter of choice" not significantly novel over the prior art(pg. 10 of the present disclosure – “Naturally, any other shape of the orifice 22 can be provided, as long as this shape 30is suitable for an associated tube 10 of the heat exchanger 1 to pass through it.”). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the date the invention was effectively filed, to modify, FURHMANN, in view of BOISSELLE, with the shape of the fin orifice (i.e. convex and concave portions) as claimed for the purpose of obtaining the desired effects of the associated fin taught by BOISELLE (pg. 2-3 – placement of louvres for better exchanger performance and small loss of material when forming the fin structure), while obtaining a desired shape of the fin orifice via forming by a desired tool (pg. 4). In doing so, it would be assumed that the fin shape, i.e. double concavity, can be provide for the orifice shape of the fin within FURHMANN, so as to obtain the concavities (convex/concave) where claimed.

    PNG
    media_image3.png
    1103
    824
    media_image3.png
    Greyscale

Annotated Figure 4b
Lastly, LABRANDE is within the field of endeavor provided a fin design for a fin and tube assembly of a heat exchanger (abstract). LABRANDE a fin (31) containing apertures (32) that are oblong and contoured (figure 2). The fin is provided with concave ends (41 and 42) that have a minimum radius of curvature (claim 9 and 10) compared to the radius of curvature of the elongated sides (43 and 44) of the orifice connecting to the concave ends (claim 9 and 10). In addition, LABRANDE teaches that the flange extending therefrom the bend of the orifice is perpendicular, at least at the concave end sections of the orifice (col.2, lines 52-54). Particularly, this configuration provides intimate contact between the heat exchanger tubes and the flanges that extend from the general plane of the fin and the top of the flange to promote heat exchange between the tube and the fins (col.3, lines 47-49). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify, FURHMANN, in view of BOISSELLE, further with the teachings of LABRANDE to incorporate at least the end portions of the orifice containing a perpendicular disposition to that of the general plane of the fin for the purpose of providing at least promoted heat exchange between the fin and the tubes of the heat exchanger.

As to claim 2, FURHMANN, as modified by BOISSELLE and LABRANDE, further discloses wherein the radius of curvature and the height of the flange are correlated (largest height of the collar of the fin has the largest radius of curvature while the smallest height of the collar of the fin has a smaller height, and minimum, radius of curvature), so as to make a useful compromise between mechanical and thermal effects on the collars to eliminate the tendency of crack formation at locations of small collar height and small radius of curvature, in addition to limit the reduction of efficiency of the overall heat transfer of the fin (col.2, lines 30-37). FURHMANN further states that the dimensions of the height of the collar can be selected to be optimal for different manufacturing and technological conditions to preclude crack formation along the collar. For this, changing the height for a desired outcome or optimal design for a specific manufacturing and technological condition, further this establishes changes to the overall minimum and maximum radius of curvatures of the collar to prevent crack formation.  Thus, the minimum radius of curvature and maximum radius of curvature are recognized as result effective variables, i.e. a variable of which achieves a recognized result. See MPEP 2144.05 – II(B). Since the general conditions of the claim, i.e. providing a minimum and maximum radius of curvature, were disclosed by FURHMANN, it is not inventive to discover the optimum workable value of the minimum and maximum radii of curvatures by routine experimentations. It would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the minimum radius of curvature and the maximum radius of curvature as claimed by the present invention for the reason provided by FURHMANN, as modified by BOISSELLE, related to obtaining the optimal height, and subsequently optimal radius of curvature, for particular manufacturing and technological conditions to prevent crack formation along the collar of the fin structure.

As to claim 4, FURHMANN, as modified by BOISSELLE and LABRANDE, further discloses wherein the longitudinal shape of the at least one orifice is variable in width (see annotated figures 5-7 and 11-13), and the flange bordering the at least one orifice has the minimum radius of curvature in at least one region of the at least one orifice with a smaller width (see figures 5-7 and 11-13 – generally in the region of the transitional sections 27/28 and 47 of which the minimum radius is along the beginning of the modified two lateral portions to the central portion of the longitudinal side to be convex portions as taught by BOISSELLE from the smallest radius of curvature to the maximum radius of curvature of which is smaller in width than the modified central portions of the longitudinal side to be concave portions as taught by BOISSELL having the maximum radius of curvature section).

As to claim 6, FURHMANN, as modified by BOISSELLE and LABRANDE, further discloses wherein the at least one orifice is wider in a middle of a largest length of the at least one orifice than in a remaining region of the orifice (see annotated figures 5 and 11 of which the longest length is along the central portion modified to be the concave portion as taught by BOISSELLE).

As to claim 8, FURHMANN, discloses a mechanically assembled heat exchanger for a motor vehicle (col.1, lines 6-12), comprising (see annotated figures 5-7 and 11-13):
at least one tube (4); and
at least one fin, wherein the tube passes through the at least one fin(col.1, lines 6-12), and the at least one fin comprises: 
at least one orifice (22/42) of longitudinal shape (figure 5-7 and 11-13), through which a tube of the heat exchanger passes (col.2, line 64- col.3, line 5; col.4, line 13-25; col.5, line 16-28), said at least one orifice being bordered by a flange formed as an integral part of the fin (figures 6-7 and 12-13; 23/43);
wherein the flange is produced with a shape curved with respect to a general plane defined by the fin (figure 5-7 and 11-13; col.3, lines 3-5 -- oval), such that the flange has a radius of curvature between the general plane defined by the fin and a top of the flange projecting from the general plane defined by the fin(see annotated figures 6-7 and 12-13), wherein the radius of curvature of the flange is at a base of the flange(see annotated figures 6-7 and 12-13);
wherein the radius of curvature of the flange is at a minimum at ends of the at least one orifice(25/48; col.2, lines 17 – 37; col. 3, line53 – col.4, line25; col.5, line 20-28) and at a maximum in a central region along a longitudinal axis of the at least one orifice (26/along 44; col.2, lines 17-37; col.3, line 53 – col.4, line 25; col.5, line 20-28);
wherein the at least one orifice is oblong in shape (see figures 5-7 and 11-13), comprising two opposing longitudinal edges (edges that extend vertically along XII section cut in figures 5 and 11);
wherein the flange bordering the at least one orifice has the minimum radius of curvature at two lateral portions to the central portion(27/28 and 47 are transitional portions of which go from the minimum radius to the maximum radius, and therefore, a minimum at the starting point of the transitional section);
wherein each longitudinal edge has central portion(26/edge of 44; see annotated figure 5 and 11), as viewed from inside the at least one orifice, separating the two lateral portions to the central portion(see annotated figures 5 and 11);
wherein the flange bordering the at least one orifice has the maximum radius of curvature at the central portion of each longitudinal edge of the at least one orifice (26/along 44; col.2, lines 17-37; col.3, line 53 – col.4, line 25; col.5, line 20-28).
However, FURHMANN does not disclose the explicit shape of the fin so as to have two convex portions along the longitudinal edge of the orifice, the height of the flange being greater than the maximum radius of curvature of the flange, and a concave portion along the longitudinal edge of the orifice, wherein the concave portion separates the two concave portions, and wherein at least an area of the flange at the ends of the at least one orifice (see interpretation provided under the rejection of claims 1-2, 4, 6, and 8-19 under 35 U.S.C. 112(a)) is perpendicular to the general plane defined by the fin.

First, FURHMANN discloses wherein the radius of curvature and the height of the flange are correlated (largest height of the collar of the fin has the largest radius of curvature while the smallest height of the collar of the fin has a smaller height, and minimum, radius of curvature), so as to make a useful compromise between mechanical and thermal effects on the collars to eliminate the tendency of crack formation at locations of small collar height and small radius of curvature, in addition to limit the reduction of efficiency of the overall heat transfer of the fin (col.2, lines 30-37). FURHMANN further states that the dimensions of the height of the collar can be selected to be optimal for different manufacturing and technological conditions to preclude crack formation along the collar. For this, changing the height for a desired outcome or optimal design for a specific manufacturing and technological condition, further this establishes changes to the overall minimum and maximum radius of curvatures of the collar to prevent crack formation.  Thus, the height of the flange, the minimum radius of curvature, and the maximum radius of curvature are recognized as result effective variables, i.e. a variable of which achieves a recognized result. See MPEP 2144.05 – II(B). Since the general conditions of the claim, i.e. providing a height of the flange and minimum and maximum radii of curvature, were disclosed by FURHMANN, it is not inventive to discover the optimum workable value of the height of the flange to the minimum and maximum radii of curvatures by routine experimentations. It would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the minimum radius of curvature and the maximum radius of curvature as claimed by the present invention for the reason provided by FURHMANN related to obtaining the optimal height, and subsequently optimal radius of curvature, for particular manufacturing and technological conditions to prevent crack formation along the collar of the fin structure.

Second, BOISSELLE, however, is within the field of endeavor provided a fin (10) of a heat exchanger for a vehicle (pg. 1), wherein the fin is provided with at least one orifice (100’’; see annotated figure 4b).  Such a fin with a double concavity (pg. 4) can be provided for obtaining a desired shape from a desired tool(pg. 4), so as to fit a tube with a corresponding shape. The fin is provided with a longitudinal side of which has two convex portions separated by a central concave portion. It would have been obvious for one having ordinary skill in the art to provide the fin orifice to be of a double concavity shape, so as to have a concave portion separating two convex portions along the longitudinal edge of the orifice, when viewed from the inside, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). The design is of such a fin shape, and subsequently, corresponding tube of which fits within the resulting fin orifice, is seen as a “mere matter of choice" not significantly novel over the prior art(pg. 10 of the present disclosure – “Naturally, any other shape of the orifice 22 can be provided, as long as this shape 30is suitable for an associated tube 10 of the heat exchanger 1 to pass through it.”). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the date the invention was effectively filed, to modify, FURHMANN, in view of BOISSELLE, with the shape of the fin orifice (i.e. convex and concave portions) as claimed for the purpose of obtaining the desired effects of the associated fin taught by BOISSELLE (pg. 2-3 – placement of louvres for better exchanger performance and small loss of material when forming the fin structure), while obtaining a desired shape of the fin orifice via forming by a desired tool (pg. 4). In doing so, it would be assumed that the fin shape, i.e. double concavity, can be provide for the orifice shape of the fin within FURHMANN, so as to obtain the concavities (convex/concave) where claimed.

Lastly, LABRANDE is within the field of endeavor provided a fin design for a fin and tube assembly of a heat exchanger (abstract). LABRANDE a fin (31) containing apertures (32) that are oblong and contoured (figure 2). The fin is provided with concave ends (41 and 42) that have a minimum radius of curvature (claim 9 and 10) compared to the radius of curvature of the elongated sides (43 and 44) of the orifice connecting to the concave ends (claim 9 and 10). In addition, LABRANDE teaches that the flange extending therefrom the bend of the orifice is perpendicular, at least at the concave end sections of the orifice (col.2, lines 52-54). Particularly, this configuration provides intimate contact between the heat exchanger tubes and the flanges that extend from the general plane of the fin and the top of the flange to promote heat exchange between the tube and the fins (col.3, lines 47-49). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify, FURHMANN, in view of BOISSELLE, further with the teachings of LABRANDE to incorporate at least the end portions of the orifice containing a perpendicular disposition to that of the general plane of the fin for the purpose of providing at least promoted heat exchange between the fin and the tubes of the heat exchanger.


As to claim 9, FURHMANN, as modified by BOISSELLE and LABRANDE, further discloses wherein a longitudinal shape of said at least one orifice matches a shape of said at least one tube and dimensions of said at least one orifice(col.3, lines 3-5)are larger than dimensions of the cross section of the tube passing through the at least one orifice(tube passes through hole of the fin sheet with corresponding hole, such that based on tolerances the tube would be smaller, fin orifice larger than the tube, so as to  fit the tube within the orifice of the fin sheet).

As to claim 10, FURHMANN, as modified by BOISSELLE and LABRANDE, further discloses wherein said at least one tube has a cross section of which the width varies (col.3, lines 3-5 – oval, but as stated corresponds to the shape of the fin orifice, and therefore, as modified by BOISSELLE would match the fin orifice with the double concavity shape as claimed in claim 8), and the flange bordering the at least one orifice of the fin through which a tube passes (col.3, lines 3-5), has the minimum radius of curvature in an area of the at least one orifice receiving a narrower portion of the tube(see figures 5-7 and 11-13 – generally in the region of the transitional sections 27/28 and 47 of which the minimum radius is along the beginning of the two lateral portions of the longitudinal side of which are modified by BOISSELLE to be convex portions from the smallest radius of curvature to the maximum radius of curvature of which is smaller in width than the central portion of the longitudinal side of which are modified by BOISSELLE  which contains the maximum radius of curvature section) and has the maximum radius of curvature in an area of the at least one orifice receiving a wider portion of the tube(see annotated figures 5 and 11 of which the longest length is along the central portion of the longitudinal side of which are modified by BOISSELLE).

As to claim 11, FURHMANN, as modified by BOISSELLE and LABRANDE, further discloses wherein, the at least one tube has a cross section comprising two opposing longitudinal flanks (see annotated figure 5 and 11 –section along vertical direction of XII section cut line; col.3, line 3-5 – corresponding cross section to the resulting fin defined by FURHMANN, as modified by BOISSELLE), each longitudinal flank having at least two concave portions (FURHMANN as modified by BOISSELLE to incorporate the shape of the double concavity, of which FURHMANN provides a fin orifice shape corresponding to a tube shape, so as to provide a tube with an inverse shape of the fin orifice), as viewed from outside the at least one tube, the at least one orifice of the at least one fin is oblong in shape (see annotated figure 5 and 11), comprising two opposing longitudinal edges, each longitudinal edge of the at least one orifice having at least two convex portions (FURHMANN, as modified by BOISSELLE), as viewed from the inside the at least one orifice, matching the two concave portions of the tube passing through the at least one orifice (col.3, lines 3-5 – corresponding shape between the two as disclosed by FURHMANN, and wherein FURHMANN was modified to incorporate the double concavity shape claimed), and the flange bordering the at least one orifice has the maximum radius of curvature at the concave portion of each longitudinal side of the at least one orifice (FURHMANN provided the central portion having the maximum radius of which is correspondent to the central portion of BOISSELLE which taught the concave portion).

As to claim 12, FURHMANN, as modified by BOISSELLE and LABRANDE, further discloses wherein each longitudinal flank of the at least one tube has a convex portion (col.3, lines 3-5 – corresponding shape between the two as disclosed by FURHMANN, and wherein FURHMANN was modified to incorporate the double concavity shape claimed), as viewed from outside the at least one tube, separating two concave portions (col.3, lines 3-5 – corresponding shape between the two as disclosed by FURHMANN, and wherein FURHMANN was modified to incorporate the double concavity shape claimed), each longitudinal edge of the at least one orifice has a concave portion(FURHMANN was modified to incorporate the double concavity shape claimed), as viewed from inside the at least one orifice, separating two convex portions (FURHMANN was modified to incorporate the double concavity shape claimed), and matching the convex portion of the at least one tube passing through the at least one orifice(col.3, lines 3-5 – corresponding shape between the two as disclosed by FURHMANN, and wherein FURHMANN was modified to incorporate the double concavity shape claimed).

As to claim 13, FURHMANN discloses a fin of a heat exchanger (abstract) for a motor vehicle (col.1, lines 6-12), comprising (see annotated figures 5-7 and 11-13):
a plurality of orifices (22/42; col.2, lines 64-67) of longitudinal shape (figure 5-7 and 11-13), through which a tube of the heat exchanger passes (col.2, line 64- col.3, line 5; col.4, line 13-25; col.5, line 16-28), said at least one orifice being bordered by a flange formed as an integral part of the fin (figures 6-7 and 12-13; 23/43);
a row of louvres separating each orifice of said plurality of orifices from each other (col.3, lines 17-22);
wherein the flange is produced with a shape curved with respect to a general plane defined by the fin (figure 5-7 and 11-13; col.3, lines 3-5 -- oval), such that the flange has a radius of curvature between the general plane defined by the fin and a top of the flange projecting from the general plane defined by the fin(see annotated figures 6-7 and 12-13), wherein the radius of curvature of the flange is at a base of the flange(see annotated figures 6-7 and 12-13);
wherein the radius of curvature of the flange is at a minimum at ends of the at least one orifice(25/48; col.2, lines 17 – 37; col. 3, line53 – col.4, line25; col.5, line 20-28) and at a maximum in a central region along a longitudinal axis of the at least one orifice (26/along 44; col.2, lines 17-37; col.3, line 53 – col.4, line 25; col.5, line 20-28);
wherein the at least one orifice is oblong in shape (see figures 5-7 and 11-13), comprising two opposing longitudinal edges (edges that extend vertically along XII section cut in figures 5 and 11);
wherein the flange bordering the at least one orifice has the minimum radius of curvature at two lateral portions to the central portion(27/28 and 47 are transitional portions of which go from the minimum radius to the maximum radius, and therefore, a minimum at the starting point of the transitional section);
wherein each longitudinal edge has central portion(26/edge of 44; see annotated figure 5 and 11), as viewed from inside the at least one orifice, separating the two lateral portions to the central portion(see annotated figures 5 and 11);
wherein the flange bordering the at least one orifice has the maximum radius of curvature at the central portion of each longitudinal edge of the at least one orifice (26/along 44; col.2, lines 17-37; col.3, line 53 – col.4, line 25; col.5, line 20-28).

However, FURHMANN does not disclose the explicit shape of the fin so as to have two convex portions along the longitudinal edge of the orifice, the height of the flange being greater than the maximum radius of curvature of the flange, and a concave portion along the longitudinal edge of the orifice, wherein the concave portion separates the two concave portions, and wherein at least an area of the flange at the ends of the at least one orifice (see interpretation provided under the rejection of claims 1-2, 4, 6, and 8-19 under 35 U.S.C. 112(a)) is perpendicular to the general plane defined by the fin.

First, FURHMANN discloses wherein the radius of curvature and the height of the flange are correlated (largest height of the collar of the fin has the largest radius of curvature while the smallest height of the collar of the fin has a smaller height, and minimum, radius of curvature), so as to make a useful compromise between mechanical and thermal effects on the collars to eliminate the tendency of crack formation at locations of small collar height and small radius of curvature, in addition to limit the reduction of efficiency of the overall heat transfer of the fin (col.2, lines 30-37). FURHMANN further states that the dimensions of the height of the collar can be selected to be optimal for different manufacturing and technological conditions to preclude crack formation along the collar. For this, changing the height for a desired outcome or optimal design for a specific manufacturing and technological condition, further this establishes changes to the overall minimum and maximum radius of curvatures of the collar to prevent crack formation.  Thus, the height of the flange, the minimum radius of curvature, and the maximum radius of curvature are recognized as result effective variables, i.e. a variable of which achieves a recognized result. See MPEP 2144.05 – II(B). Since the general conditions of the claim, i.e. providing a height of the flange and minimum and maximum radii of curvature, were disclosed by FURHMANN, it is not inventive to discover the optimum workable value of the height of the flange to the minimum and maximum radii of curvatures by routine experimentations. It would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the minimum radius of curvature and the maximum radius of curvature as claimed by the present invention for the reason provided by FURHMANN related to obtaining the optimal height, and subsequently optimal radius of curvature, for particular manufacturing and technological conditions to prevent crack formation along the collar of the fin structure.

Second, BOISSELLE, however, is within the field of endeavor provided a fin (10) of a heat exchanger for a vehicle (pg. 1), wherein the fin is provided with at least one orifice (100’’; see annotated figure 4b).  Such a fin with a double concavity (pg. 4) can be provided for obtaining a desired shape from a desired tool(pg. 4), so as to fit a tube with a corresponding shape, and wherein a plurality or louvres separate each orifice (200; fig. 2). The fin is provided with a longitudinal side of which has two convex portions separated by a central concave portion. It would have been obvious for one having ordinary skill in the art to provide the fin orifice to be of a double concavity shape, so as to have a concave portion separating two convex portions along the longitudinal edge of the orifice, when viewed from the inside, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). The design is of such a fin shape, and subsequently, corresponding tube of which fits within the resulting fin orifice, is seen as a “mere matter of choice" not significantly novel over the prior art(pg. 10 of the present disclosure – “Naturally, any other shape of the orifice 22 can be provided, as long as this shape 30is suitable for an associated tube 10 of the heat exchanger 1 to pass through it.”). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the date the invention was effectively filed, to modify, FURHMANN, in view of BOISSELLE, with the shape of the fin orifice (i.e. convex and concave portions) as claimed and louvres for the purpose of obtaining the desired effects of the associated fin taught by BOISELLE (pg. 2-3 – placement of louvres for better exchanger performance and small loss of material when forming the fin structure), while obtaining a desired shape of the fin orifice via forming by a desired tool (pg. 4). In doing so, it would be assumed that the fin shape, i.e. double concavity, can be provide for the orifice shape of the fin within FURHMANN, so as to obtain the concavities (convex/concave) where claimed and better heat exchange efficiency by allowing air to flow transversely across the heat exchanger. 

Lastly, LABRANDE is within the field of endeavor provided a fin design for a fin and tube assembly of a heat exchanger (abstract). LABRANDE a fin (31) containing apertures (32) that are oblong and contoured (figure 2). The fin is provided with concave ends (41 and 42) that have a minimum radius of curvature (claim 9 and 10) compared to the radius of curvature of the elongated sides (43 and 44) of the orifice connecting to the concave ends (claim 9 and 10). In addition, LABRANDE teaches that the flange extending therefrom the bend of the orifice is perpendicular, at least at the concave end sections of the orifice (col.2, lines 52-54). Particularly, this configuration provides intimate contact between the heat exchanger tubes and the flanges that extend from the general plane of the fin and the top of the flange to promote heat exchange between the tube and the fins (col.3, lines 47-49). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify, FURHMANN, in view of BOISSELLE, further with the teachings of LABRANDE to incorporate at least the end portions of the orifice containing a perpendicular disposition to that of the general plane of the fin for the purpose of providing at least promoted heat exchange between the fin and the tubes of the heat exchanger.

As to claim 14, FURHMANN, as modified by BOISSELLE and LABRANDE, discloses wherein the fin is formed from a sheet metal strip (col.2, lines 63-67; col.3, line 17-22).

As to claims 15-16, FURHMANN, as modified by BOISSELLE and LABRANDE, discloses the row of louvres arranged along the fin sheet, but fails to disclose the claimed placement. 
BOISSELLE, however, teaches the placement of the louvres(200) arranged to be aligned in a width direction of the fin between two orifices of said plurality of orifices (figure 2) which obliquely project from the surface of the fin. This is strong evidence that modifying FURHMANN, in view of BOISSELLE and LABRANDE, as claimed would was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. enabling transverse airflow of a second cooling medium past the heat exchanger to increase turbulence and heat exchanger efficiency). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify FURHMANN, in view of BOISSELLE and LABRANDE, such that the louvres are positioned in a width direction between two orifices of the plurality of the orifices, while projecting obliquely from the surface of the fin, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of enabling transverse airflow of a second cooling medium past the heat exchanger to increase turbulence and heat exchanger efficiency.

As to claim 17, FURHMANN, as modified by BOISSELLE and LABRANDE, discloses wherein the at least one area of the flange is the top of the flange (see rejection of claim 13 wherein such limitations are provided by LABRANDE).

As to claim 18, FURHMANN, as modified by BOISSELLE and LABRANDE, discloses wherein the flange is provided around an entire perimeter of the orifice (see annotated figures 5-7 and 11-13).

As to claim 19, FURHMANN, as modified by BOISSELLE and LABRANDE, disclose wherein the shape of the flange matches the longitudinal shape of the plurality of the orifices (see annotated figures 5-7 and 11-13).

Response to Arguments
Applicant's arguments filed 22 October, 2020 have been fully considered but they are not persuasive.
As to pages 8-9, Applicant discusses the rejection of claims 1-2, 4, 6, and 8-19 under 35 U.S.C. 112(a) as failing to comply with the written description requirement, and notes the amendments to the claim to overcome rejection. The Examiner acknowledges that the Applicant overcame the rejection of 35 U.S.C. 112(a) presented within the Non-Final Office Action mailed on 22 July, 2020. However, the Examiner notes that the claims remain rejected under 35 U.S.C. 112(a), in view of the claim amendments. Particularly, the Examiner believes based on the disclosure of the present invention, as originally filed, does not provide support for the at least one area of the flange only at the two ends of the flange being perpendicular to the general plane of the fin.  As noted within the rejection under 35 U.S.C. 112(a) presented herein, the specification and drawings do not provide that the only at the two ends of the flange are perpendicular to the general plane of the fins, such that at the specification did not describe the subject matter in such a way as to reasonably convey to one having ordinary skill within the art that the inventor, or joint inventor, had possession of the claimed invention at the time the invention was filed. For this, the Examiner withdraws the rejection under the statute presented within the Non-Final Office Action mailed on 22 July, 2020, but presents a new grounds rejection under the same statute, in view of the amendments filed on 22 October, 2020. 
As to pages 10-12, Applicant asserts that Furhmann and Boisselle, as noted by the Examiner within the Non-Final Office Action mailed on 22 October, 2020, fails to disclose, teach, or suggest the claimed invention, and that the addition of Labrande fails to disclose, teach, or suggest the amended claim limitations, ‘wherein at least one area of the flange at only the ends of the at least one orifice is perpendicular to the general plane of the fin’. However, the Examiner is not persuaded by the Applicant’s argument, in view of the lack of written description for the placement of the perpendicular flange area to be only at the ends of the at least one orifice. Applicant cites to the same figure and page (particularly, paragraph 97 of the Applicant’s Pre-grant Publication of the present invention) to assert that the new limitation is supported by the disclosure. However, the Examiner does not believe that the Applicant has written description to support such amendments. First, the Examiner acknowledges that figure 6 depicts there are perpendicular areas at the two opposing ends of the flange, in addition to the specification stating that at least one area of the flange is perpendicular to the general plane of the fin. This does not provide that the perpendicular orientation of the flange was intended or described in a manner, understandable to a person of ordinary skill within the art, in a way that shows the inventor actually invented the invention, to be the only area of the flange to have perpendicular orientation to the general plane of the fin. Therefore, the Examiner is not persuaded by the Applicant’s arguments, and presented herein a new grounds rejection under 35 U.S.C. 112(a) with regards to the claim amendments and maintained the prior at rejection presented herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,976,529 discloses a fin design, with design consideration to the flange.
WO 2016/009713 depicts a flange design with relationship to an orifice containing a tube of a heat exchanger. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        1/14/20213

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763